       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 1 of 9



 1   WO
 2
 3                       IN THE UNITED STATES DISTRICT COURT
 4                               FOR THE DISTRICT OF ARIZONA
 5
 6   George Hernandez,                                   No. CV-19-00313-TUC-CKJ
 7                  Plaintiff,                           ORDER
 8   v.
 9   Darice Taylor, et al.,
10                  Defendants.
11
12
13          Presently before the Court is Defendants’ Motion to Dismiss (Doc. 20). For the
14   following reasons, Defendants’ Motion is GRANTED IN PART AND DENIED IN PART.
15   Plaintiff’s due process claims are DISMISSED WITH PREJUDICE. Plaintiff’s equal
16   protection claim is DISMISSED WITHOUT PREJUDICE. Plaintiff is given thirty days
17   from entry of this Order to file an amended complaint.
18                                         JURISDICTION
19          The Court exercises federal question jurisdiction over this matter under 28 U.S.C. §
20   1331, as the Court has original jurisdiction of all civil actions arising under the Constitution
21   of the United States. Venue in the U.S. District Court for the District of Arizona, Tucson
22   Division, is appropriate under 28 U.S.C. § 1391(b)(2) and LRCiv 77.1(c), as a substantial
23   part of the events giving rise to the claims occurred in Pima County.
24                                         BACKGROUND
25          In May 2015, Plaintiff George Hernandez enrolled in the Master of Science for
26   Entry to the Profession of Nursing (“MEPN”) program at the University of Arizona College
27   of Nursing. (Doc. 1, at 3) In the Spring 2016 semester, Plaintiff took a course titled Acute
28   Care or NURS 610B. Id. Plaintiff alleges that while he was enrolled in NURS 610B, he
       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 2 of 9



 1   was repeatedly harassed by the course professor, one of the named Defendants. Id.
 2   According to Plaintiff, the harassment became so severe that he was forced to withdraw
 3   from the class with the intention of retaking the course in a later semester. Id. In the Spring
 4   2017 semester, upon re-enrollment into the class, Plaintiff contends he once again suffered
 5   harassment—this time at the hands of a different professor. Id. at 4.
 6          Plaintiff maintains that despite doing well in class, several Defendants conspired to
 7   ensure that he would fail the course. Id. Plaintiff alleges that Defendants manufactured
 8   documentation indicating he was failing at administering medication without discussing
 9   his performance with him. Id. Plaintiff also contends that Defendants falsely noted he
10   failed to complete required tasks, docked him for mistakes he never made, required him to
11   take an additional exam no other student was required to pass, and improperly altered his
12   final grade from a passing grade to a failing one. Id. at 5-6.
13          Plaintiff asserts that after learning of his failing grade, he appealed his score to the
14   MEPN Program Coordinator. Id. at 6. After review, his appeal was denied by the
15   Coordinator. Id. Plaintiff then appealed the Coordinator’s denial to the Program Director.
16   Id. The Program Director denied Plaintiff’s appeal. Id. Next, Plaintiff appealed the
17   Director’s denial to the Dean of the College of Nursing. Id. at 7. The Dean also denied
18   Plaintiff’s appeal, but agreed to meet with him to listen to his concerns. Id.
19          On June 13, 2017, Plaintiff met with the Dean to discuss his failing grade. Id.
20   During their meeting, Plaintiff informed the Dean of faculty members that would refute the
21   findings he engaged in unsafe medication distribution during the clinical course. Id. The
22   Dean allegedly informed Plaintiff she would meet with those faculty members.                Id.
23   Plaintiff asserts that no such meeting happened. Id. Instead, on June 16, 2017, Plaintiff
24   received a letter from the College of Nursing indicating that it was recommending he be
25   dismissed from the program. Id. The following day, Plaintiff was formally dismissed. Id.
26          As a result of his dismissal, Plaintiff alleges he lost a semester of tuition. Id.
27   Plaintiff also contends he is no longer able to obtain his master’s degree in nursing, which
28   prevents his ability to secure employment in the field and derailed his career. Id. at 8.


                                                  -2-
       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 3 of 9



 1   Plaintiff asserts Defendants participated in a conspiracy that resulted in violations of his
 2   civil rights and allowed acts to be set in motion which they knew, or should have known,
 3   would lead to injuries and illegal consequences. Id. Plaintiff suffered mental and emotion
 4   pain and financial loss due to Defendants’ actions. Id. He seeks compensatory and punitive
 5   damages, and attorneys’ fees and costs, for violations of his constitutional rights. Id. at 9.
 6                                   PROCEDURAL HISTORY
 7          On June 12, 2019, Plaintiff filed his complaint, which outlined two constitutional
 8   claims against Defendants. (Doc. 1) On January 10, 2020, Defendants filed their Motion
 9   to Dismiss. (Doc. 20) On May 13, 2020, Plaintiff filed his response (Doc. 26); and on
10   May 21, 2020, Defendants filed their reply (Doc. 27). This Order follows.
11                                       LEGAL STANDARD
12           A motion to dismiss for failure to state a claim tests the legal sufficiency of a
13   complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A claim will normally
14   survive a motion to dismiss if it offers a “short and plain statement . . . showing that the
15   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This statement “must contain
16   sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its
17   face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
18   550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual
19   content that allows the court to draw the reasonable inference that the defendant is liable
20   for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, the facts must be sufficient
21   to nudge a complaint from the conceivable to the plausible in order to state a claim.
22   Twombly, 550 U.S. at 570. In considering whether a complaint is sufficient to state a claim,
23   the court accepts all material allegations as true and views them in the light most favorable
24   to the plaintiff. NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir.1986).
25          The court, however, is not required “to accept as true allegations that are merely
26   conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell v.
27   Golden State Warriors, 266 F.3d 979, 988 (9th Cir.2001) (internal citation omitted).
28   Furthermore, a plaintiff may plead himself out of court if he pleads facts which establish


                                                   -3-
       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 4 of 9



 1   that he cannot prevail on his claim. Weisbuch v. Cnty. of L.A., 119 F.3d 778, 783 n.1
 2   (9th Cir. 1997). “When ruling on a motion to dismiss, the court may consider the facts
 3   alleged in the complaint, documents attached to the complaint, documents relied upon but
 4   not attached to the complaint when authenticity is not contested, and matters of which the
 5   court takes judicial notice.” Clarke v. Upton, 703 F. Supp. 2d 1037, 1041 (E.D. Cal. 2010)
 6   (emphasis added) (citing Parrino v. FHP, Inc., 146 F.3d 699, 705-706 (9th Cir. 1998),
 7   superseded by statute in City of Oakland v. BP PLC, 960 F.3d 570 (9th Cir. 2020)). If a
 8   court dismisses a complaint, it should give leave to amend unless the “pleading could not
 9   possibly be cured by the allegation of other facts.” Cook, Perkiss and Liehe, Inc. v. N. Cal.
10   Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).
11                                           ANALYSIS
12          Plaintiff outlines two causes of action related to his dismissal from the MEPN
13   program at the University of Arizona College of Nursing. First, Plaintiff alleges he was
14   denied his right to equal protection under the Fourteenth Amendment to the Constitution.
15   Second, Plaintiff contends he was denied substantive and procedural due process rights
16   under the Fifth and Fourteenth Amendments to the Constitution. Defendants bring their
17   Motion to Dismiss arguing Plaintiff fails to adequately state either due process or equal
18   protection claims. They also argue the complaint does little more than set forth the
19   elements of an equal protection claim, and Plaintiff fails to allege facts to support the
20   elements. Finding Plaintiff has misconstrued facts relevant to his complaint, and that the
21   credible facts he does allege fail to demonstrate violations of the law, the Court agrees with
22   Defendants; GRANTS IN PART AND DENIES IN PART their Motion to Dismiss; and
23   DISMISSES WITH PREJUDICE Plaintiff’s due process claims.
24          I.     Plaintiff Fails to Allege a Substantive Due Process Violation
25          Whether a student who is subject to academic dismissal may maintain a cause of
26   action for the violation of his right to substantive due process remains an open question.
27   See Regents of the Univ. of Michigan v. Ewing, 474 U.S. 214, 222-23 (1985) (“We therefore
28   accept the University’s invitation to ‘assume the existence of a constitutionally protectible


                                                 -4-
       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 5 of 9



 1   property right in [Plaintiff’s] continued enrollment”). Yet courts have allowed substantive
 2   due process suits to proceed based on an assumption that such a right exists. See, e.g.,
 3   Oyama v. University of Hawaii, 813 F.3d 850, 874 (9th Cir. 2015) (“[E]ven if we accept
 4   [Plaintiff’s] argument that the University’s decision deprived him of a constitutionally
 5   protected interest, the University provided him with adequate process); Richmond v.
 6   Fowlkes, 228 F.3d 854, 857 (8th Cir. 2000) (“Assuming, without deciding, the existence
 7   of a property or liberty interest, we conclude that [Plaintiff] received all the process that he
 8   was due.”). To state a substantive due process claim, a plaintiff must allege: “(1) the
 9   existence of a protected property or liberty interest; and (2) arbitrary and capricious conduct
10   on the part of university officials by showing that there was no rational basis for the
11   university's decision[.]” Hamil v. Vertrees, No. 98-D-508-N, 2001 WL 135716, at *7
12   (M.D. Ala. Jan. 10, 2001) (quoting Schuler v. Univ. of Minnesota, 788 F.2d 510, 515 (8th
13   Cir.1986)); see also Salus v. Bd. of Regents of Nevada Sys. of Higher Educ., No. 10-cv-
14   1734-GMN, 2011 WL 4828821, at *4 (D. Nev. Oct. 10, 2011) (“To constitute a violation
15   of substantive due process, the school official’s action must have been based on
16   unconstitutional criteria or have been arbitrary and capricious.”).
17          Although Defendants argue Plaintiff fails to state a substantive due process claim
18   (Doc. 27 at 2), for the purpose of this analysis, and in light of the Ninth Circuit’s assumption
19   in Oyama v. University of Hawaii, 813 F.3d 850, 874 (9th Cir. 2015), the Court finds
20   Plaintiff has sufficiently alleged a constitutionally protectible property right in continued
21   enrollment at a public university. At the very least, Plaintiff has alleged facts that allow
22   the Court to draw the reasonable inference that Plaintiff maintains such a right. What
23   Plaintiff fails to allege, however, is that his dismissal was based upon arbitrary and
24   capricious conduct by university officials.
25          Plaintiff alleges that despite doing well in class, his professors conspired to
26   undermine his performance. (Doc. 1, ¶ 20, at 4) He asserts he earned an 86.6% in Acute
27   Care, a 96.1% in Behavioral Health, and an 85.6% in Diverse Settings for a final adjusted
28   grade of 89.9%. Id. ¶ 22. Plaintiff goes even further by insinuating Defendants falsified


                                                   -5-
       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 6 of 9



 1   documents which indicate he was unsafe to practice due to his deficiencies in administering
 2   medication. Id. ¶¶ 23-24. In contrast to Plaintiff’s allegations, Defendants include
 3   documentation that demonstrates: (i) Plaintiff was previously dismissed from the MEPN
 4   program for poor academic performance (Doc. 20-1 at 4-11); (ii) Plaintiff’s clinical
 5   evaluation scores were only a minor component (5%) of his cumulative grade (Doc. 20-3
 6   at 17); (iii) and university officials thoroughly examined and documented Plaintiff’s overall
 7   performance throughout his tenure in the program (Doc. 20-1 at 26, 28; Doc. 20-2 at 2, 4;
 8   Doc. 20-3 at 15-23). The Court concludes Plaintiff fails to adequately state a violation of
 9   his substantive due process rights. The Court also finds that Plaintiff’s claim cannot be
10   cured by the allegation of other facts. Accordingly, his substantive due process claim is
11   DISMISSED WITH PREJUDICE.
12          II.    Plaintiff Fails to Allege a Procedural Due Process Violation
13          “A procedural due process claim has two distinct elements: (1) a deprivation of a
14   constitutionally protected liberty or property interest, and (2) a denial of adequate
15   procedural protections.” Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d
16   971, 982 (9th Cir. 1998). As a preliminary matter, the Court recognizes due process rights
17   are only implicated by a deprivation of liberty or property interests. Bd. of Curators of
18   Univ. of Mo. v. Horowitz, 435 U.S. 78, 82-84 (1978). While Plaintiff’s allegation that
19   dismissal has denied him a protected liberty interest may be tenuous, even recognizing that
20   right, the Court finds Plaintiff was given all the process he was due by university officials.
21          In Oyama, the Ninth Circuit addressed a situation similar to the one here. In that
22   case, the court analyzed whether the University of Hawaii violated the procedural due
23   process rights of one of its secondary education candidates when it denied his application
24   to become a student teacher. In concluding the University’s denial of the candidate’s
25   student teaching application satisfied the requisite due process requirements, the Ninth
26   Circuit observed:
27
28


                                                 -6-
       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 7 of 9



 1                 When considering cases that originate in an educational
 2                 institution, the law distinguishes between academic dismissals
                   and disciplinary dismissals. Academic dismissals do not
 3                 require a hearing and meet[ ] the requirements of procedural
                   due process so long as the dismissal decision is careful and
 4
                   deliberate. Disciplinary dismissals, by contrast, may require
 5                 more formal procedures.
            ....
 6
                          [Board of Curators of the University of Missouri v.]
 7                 Horowitz supplies the standard for procedural due process in
                   the context of academic decisions. In Horowitz, a medical
 8                 student argued that her school violated her procedural due
 9                 process right by dismissing her from the program without a
                   hearing. The Court explained that the student's dismissal rested
10                 on the academic judgment of school officials that the student
11                 lacked the necessary clinical ability to perform adequately as a
                   physician. The Court held that the student was not entitled to a
12                 hearing and that the university satisfied the requirements of due
13                 process because the school fully informed [the student] of the
                   faculty's dissatisfaction with her clinical progress and the
14                 danger that this posed to timely graduation and continued
15                 enrollment and because the ultimate decision to dismiss [the
                   student] was careful and deliberate.
16
17   Oyama, 813 F.3d at 874-75 (internal quotation marks and citations omitted).
18          Plaintiff contends his clinical grade was arbitrarily adjusted from an 89.9% to a 69%
19   without a detailed explanation. (Doc. 26 at 7) He also argues that the Dean of the College
20   of Nursing demonstrated arbitrary and capricious behavior by failing to follow the grade
21   appeal process outlined by the University. Id. Finally, Plaintiff concludes that the decision
22   to dismiss him from the program was neither careful nor deliberate and therefore violated
23   his due process rights. Id.
24          Defendants refute these allegations with a re-admission letter from the College of
25   Nursing. (Doc. 20-1 at 9) The letter informs Plaintiff that in order to be re-admitted into
26   the program he must successfully complete NURS 610b for Spring 2017. Id. The letter
27   also warns that “[f]ailure to successfully complete any portion of this process will result in
28   withdrawal from subsequent courses.” Id. Defendants also provide three separate Student


                                                 -7-
         Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 8 of 9



 1   Progression Reports—filed by three different instructors—that inform Plaintiff of his
 2   substandard academic performance and provide warning that unsatisfactory progress could
 3   result in dismissal from the program. Id. at 26, 28; Doc. 20-2 at 2, 4. Additionally,
 4   Defendants reference the University’s official grade appeal policy, Plaintiff’s letters of
 5   appeal, and Defendants’ responses to those letters. The grade appeal policy refutes the
 6   majority of Plaintiff’s allegations, including the assertion(s) that his grade was not given
 7   adequate review and that the Dean failed to form a mandatory review committee for his
 8   dismissal (the review committee is formed at the Dean’s discretion). (Doc. 20-3 at 2-5)
 9           In reviewing Plaintiff’s conclusory allegations, unwarranted deductions of fact, and
10   unreasonable inferences—and the documents upon which they are based—the Court
11   concludes Plaintiff fails to state a claim for the denial of procedural due process rights.1
12   The Court also finds that Plaintiff’s claim cannot be cured by the allegation of other facts.
13   Accordingly, his procedural due process claim is DISMISSED WITH PREJUDICE.
14           III.   Plaintiff Fails to Allege an Equal Protection Violation
15           “An equal protection claim requires a showing that the state actor treated classes of
16   people differently based on their class without justification[.]” Salus v. Bd. of Regents of
17   Nevada Sys. of Higher Educ., No. 10-CV-01734-GMN, 2011 WL 4828821, at *4 (D. Nev.
18   Oct. 10, 2011). “Where . . . state action does not implicate a fundamental right or a suspect
19   classification, the plaintiff can establish a ‘class of one’ equal protection claim by
20   demonstrating that [he] has been intentionally treated differently from others similarly
21   situated and that there is no rational basis for the difference in treatment.” Squaw Valley
22   Dev. Co. v. Goldberg, 375 F.3d 936, 944 (9th Cir. 2004) (internal quotation marks and
23   citation omitted), overruled on other grounds by Lingle v. Chevron USA, Inc., 544 U.S.
24   528 (2005). Plaintiff fails to allege any facts that he was treated differently than similarly
25   1
       See Weisbuch v. County of Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997) (“Whether
     the case can be dismissed on the pleadings depends on what the pleadings say. . . If the
26   pleadings establish facts compelling a decision one way, that is as good as if depositions
     and other expensively obtained evidence on summary judgment establishes the identical
27   facts. In this case, [Plaintiff] pleaded facts which establish that he cannot prevail on his
     First Amendment claim.”).
28


                                                 -8-
       Case 4:19-cv-00313-CKJ Document 28 Filed 07/23/20 Page 9 of 9



 1   situated students (i.e., students in the same academic predicament). He also fails to include
 2   any mention of a comparator(s). Merely reciting the elements of an equal protection
 3   violation does not state a claim.     Accordingly, Plaintiff’s equal protection claim is
 4   DISMISSED WITHOUT PREJUDICE, and he is given thirty days from the date of entry
 5   of this Order to file an amended complaint.
 6
 7          IT IS ORDERED:
 8          1. Defendants’ Motion to Dismiss (Doc. 20) is GRANTED IN PART AND
 9             DENIED IN PART.
10          2. Plaintiff’s due process claims are DISMISSED WITH PREJUDICE.
11          3. Plaintiff’s equal protection claim is DISMISSED WTIHOUT PREJUDICE.
12          4. Plaintiff is given thirty days from entry of this Order to file an amended
13             complaint.
14
15          Dated this 22nd day of July, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
